Supplement Dated May 5, 2011 To The Summary Prospectus Dated May 1, 2011 Supplement Dated May 5, 2011 To The Prospectus Dated May 1, 2011 JNL® Series Trust Please note that the changes apply to your variable annuity product(s). In the summary prospectus for the JNL Institutional Alt 20 Fund, JNL Institutional Alt 35 Fund, JNL Institutional Alt 50 Fund, and JNL Institutional Alt 65 Fund in the section entitled “Principal Investment Strategies,” please delete the tables entitled “Non-Traditional Asset Classes” in its entirety and replace it with the following: Non-Traditional Asset Classes Real Estate Real Return Fixed Income Global Real Estate Inflation-Index Securities Commodities Broad Basket U.S. High Yield Emerging Markets Debt Bank Loan International Alternative Emerging Markets Equity Listed Private Equity Long/Short Absolute Return Global Tactical Asset Allocation (“GTAA”) For the JNL Institutional Alt 20 Fund, JNL Institutional Alt 35 Fund, JNL Institutional Alt 50 Fund, and JNL Institutional Alt 65 Fund in the section entitled “Principal Investment Strategies,” please delete the table entitled “Underlying Funds and Non-Traditional Asset Classes” in its entirety and replace it with the following: Underlying Funds and Non-Traditional Asset Classes JNL Series Trust Underlying Fund Asset Class JNL/Invesco Global Real Estate Fund Global Real Estate JNL/BlackRock Commodity Securities Fund Commodities Broad Basket JNL/Goldman Sachs Emerging Markets Debt Fund Emerging Market Debt JNL/Goldman Sachs U.S. Equity Flex Fund Long/Short JNL/Ivy Asset Strategy Fund GTAA JNL/Lazard Emerging Markets Fund Emerging Markets Equity JNL/Mellon Capital Management Global Alpha Fund Absolute Return JNL/PIMCO Real Return Fund Inflation-Index Securities JNL/PPM America Floating Rate Income Fund Bank Loan JNL/PPM America High Yield Bond Fund U.S. High Yield JNL/Red Rocks Listed Private Equity Fund Listed Private Equity For the JNL/S&P Disciplined Moderate Fund, JNL/S&P Disciplined Moderate Growth Fund, and JNL/S&P Disciplined Growth Fund, in the section entitled “Principal Investment Strategies,” please delete the tables entitled “JNL Series Trust” and “JNL Variable Fund LLC” in its entirety and replace it with the following: JNL Series Trust JNL/Goldman Sachs Emerging Markets Debt Fund JNL/JPMorgan U.S. Government & Quality Bond Fund JNL/Mellon Capital Management European 30 Fund JNL/Mellon Capital Management Pacific Rim 30 Fund JNL/Mellon Capital Management S&P 500 Index Fund JNL/Mellon Capital Management S&P 400 MidCap Index Fund JNL/Mellon Capital Management Small Cap Index Fund JNL/Mellon Capital Management International Index Fund JNL/Mellon Capital Management Bond Index Fund JNL/PIMCO Real Return Fund JNL/PIMCO Total Return Bond Fund JNL/PPM America High Yield Bond Fund JNL/PPM America Floating Rate Income Fund JNL/WMC Money Market Fund JNL/T. Rowe Price Short-Term Bond Fund JNL Variable Fund LLC JNL/Mellon Capital Management Nasdaq® 25 Fund JNL/Mellon Capital Management Value Line® 30 Fund JNL/Mellon Capital Management DowSM Dividend Fund JNL/Mellon Capital Management S&P® 24 Fund JNL/Mellon Capital Management JNL 5 Fund JNL/Mellon Capital Management Select Small-Cap Fund JNL/Mellon Capital Management 25 Fund JNL/Mellon Capital Management VIP Fund JNL/Mellon Capital Management JNL Optimized 5 Fund JNL/Mellon Capital Management S&P® SMid 60 Fund JNL/Mellon Capital Management NYSE® International 25 Fund JNL/Mellon Capital Management Communications Sector Fund JNL/Mellon Capital Management Consumer Brands Sector Fund JNL/Mellon Capital Management Financial Sector Fund JNL/Mellon Capital Management Healthcare Sector Fund JNL/Mellon Capital Management Oil & Gas Sector Fund JNL/Mellon Capital Management Technology Sector This Supplement is dated May 5, 2011.
